Citation Nr: 1708652	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-47 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel












INTRODUCTION

The Veteran served on active duty in the Navy from August 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The rating decision determined that the Veteran did not submit new and material evidence sufficient to reopen his previous claim for bilateral knee disability.  The Board disagreed, reopening and remanding the issue of the Veteran's bilateral knee disability for additional evidentiary development in a July 2016 decision.


FINDING OF FACT

The Veteran's bilateral knee disability did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the July 2016 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  Having reviewed all of the relevant evidence of record, the Board concludes that the diagnosed disability did not manifest during, or as a result of, active military service.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran is also diagnosed with bilateral knee arthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease noted in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The private medical records submitted by the Veteran to reopen his claim are considered new and material, but unfortunately, the Board concludes that the preponderance of the evidence weighs against his stated in-service injury.

The Veteran contends that his bilateral knee disability stems from a set of falls that occurred in the line of duty, and a car accident.  The new evidence he submitted includes new medical records from Mount Carmel St. Ann's, and Columbus VA Medical Center (VAMC).  The Mount Carmel St. Ann's treatment records reflect his two knee replacement surgeries.  The Columbus VAMC records mention a car accident in-service that caused an injury to his knee, but acknowledgement that no notation was made in his service treatment records at the time.  The first occasion of knee complaints documented on the record was in October 1982, and the Veteran stated that he fell approximately three times in the service that caused knee and back pain.  In a December 1982 medical note, it says that the Veteran slipped on grease while in service.  In an October 2016 VA examination, the Veteran detailed his experiences more completely, stating that he struck his knee while falling down a ladder, and landed on both knees.  He also said that he was hit by a car while in Spain, but the corpsman did not require hospital evaluation after that incident.  The Veteran's pain has been constant since those incidents.  Unfortunately, as the Veteran is aware, there is no notation of these injuries in his service treatment records, nor is there significant medical evidence of the condition within a year of discharge from service. 

In the same October 2016 examination, the examiner opined that the Veteran's current knee disability was less likely than not related to his service.  After determining that the Veteran suffered from degenerative joint disease (DJD), he provided a detailed analysis as to why the bilateral knee disability was likely not a result of the Veteran's active duty.  He reasoned that the Veteran's stated knee injuries during service are neither directly nor indirectly related to the Veteran's development of DJD in his knees.  While trauma can precipitate the subsequent development of arthritis, such a cause and effect relationship should be evidenced by a premature and accelerated development of degenerative changes following the inciting traumatic event.  The Veteran's knee arthritis developed nearly three decades after separation from service, and is more consistent with the natural wear-and-tear degenerative changes associated with the aging process.  

The Board recognizes that the Veteran believes his bilateral knee disability manifested as a result of in-service injury.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  As such, the Board places more probative weight on the October 2016 medical opinion, and concludes that the preponderance of the evidence does not establish a link between the Veteran's current bilateral knee disability and his reported in-service injuries.  Therefore, service connection cannot be established on a direct basis. 

The Board has also considered the applicability of the presumption for chronic diseases.  Degenerative joint disease is a form of arthritis, one of the chronic diseases listed in 38 C.F.R. § 3.309(a) (2016).  The presumption regarding chronic diseases is inapplicable in this case because there is no medical evidence indicating that the Veteran was suffering from degenerative joint disease while in service or within one year after his separation from service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a bilateral knee disability must be denied.  


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


